THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 27, 2019                               G. Michael Halfenger
                                                       Chief United States Bankruptcy Judge




                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF WISCONSIN
                        Court Minutes and Order

CHAPTER:                       7
DATE:                          December 16, 2019
                               December 17, 2019
                               December 18, 2019
                               December 19, 2019
JUDGE:                         G. Michael Halfenger
CASE NO.:                      16-21329
DEBTOR:                        Michael A. Gral
ADV. CASE NO.:                 19-2146
PLAINTIFF:                     Patrick S. Layng
DEFENDANT:                     Michael A. Gral
NATURE OF HEARING:             Adversary trial
APPEARANCES:                   Jonathan Goodman, appearing for the debtor
                               Michael Gral, debtor
                               Laura Steele, appearing for the United States trustee
                               Vince Morelli, auditor for the United States trustee
                               (appearing on December 16, December 17, and part of
                               December 18)
COURTROOM DEPUTY:              Sara Hackbarth
LAW CLERK:                     Shay A. Agsten




           Case 19-02146-gmh     Doc 32   Filed 12/27/19    Page 1 of 2
On December 16, 2019, through December 18, 2019 the court held a trial in this
adversary proceeding. The parties presented closing arguments on December 19, 2019.

A recording of the trial is posted to the docket.

Defendant moved for a judgment as a matter of law once the plaintiff’s case closed. The
court took that motion under advisement on Monday, December 16 and denied it on
December 17, 2019, for the reasons stated on the record.

The United States trustee presented testimony from Michael Gral and Vince Morelli.
Michael Gral presented testimony from Vince Morelli and Michael Gral.

An exhibit list will be filed separately.

The court took this matter under advisement on December 19, 2019.

                                            #####




             Case 19-02146-gmh        Doc 32    Filed 12/27/19   Page 2 of 2
